Citation Nr: 1809199	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  06-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from March 26 to October 14, 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this case was subsequently transferred to the RO in St. Petersburg, Florida. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing is associated with the record.

The Board previously remanded this case for further development in October 2010, July 2013, June 2014, December 2014, October 2015, March 2016 and June 2017.  As discussed further below, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

A skin disorder, claimed as rashes and hives, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include as secondary to service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, claimed as rashes and hives, have not been met. 38 U.S.C. §§ 1110 , 1112, 5107 (2012); 38 C.F.R. § 3.303 , 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has previously remanded this claim on numerous occasions to afford the Veteran an adequate VA examination with etiological opinion.  The Board again remanded this claim most recently in June 2017 finding that a February 2017 VA opinion was still inadequate.  An examination was scheduled in June 2017; however, the Veteran failed to appear at this examination.  There is no indication that notice of this examination was sent to the wrong address.  A notation in the record also indicates that numerous calls were made to the Veteran to reschedule but all of his numbers were disconnected.  In December 2017, a supplemental statement of the case documenting the Veteran's failure to report to the examination as well as attempts to reach him was sent to the Veteran and his representative.  Neither the Veteran nor his representative responded to request that the examination be rescheduled.  Likewise, in a January 2018 brief, the Veteran's representative again acknowledged that the Veteran failed to report to the scheduled examination, but did not offer any good cause for the Veteran's failure.      

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that his claim for service connection must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist a veteran in the development of a claim, such veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, as the Board must base its decision on the current evidence of record without the benefit of an adequate VA medical opinion.

Analysis

The Veteran is seeking service connection for a skin disorder, claimed as rashes and hives, to include as secondary to a service-connected psychiatric disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1137; 38 C.F.R.  §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as a skin disorder is not a disease enumerated under 38 C.F.R. § 3.309(a), service connection may not be established based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records include a September 1965 clinical record that noted hives due to anxiety.  An October 1965 clinical record notes seborrheic sicca (dry spots) of the scalp and urticaria of the face and posterior neck.  The etiology was undetermined, but the Veteran was to discontinue medications, presumably on the basis that one or more of them might be causing an allergic reaction.  However, an October 1965 service examination prior to discharge reflects that the skin was clinically evaluated as normal. 

Post-service, the first medical evidence of record documenting any sort of skin complaints is dated in December 1999 when the Veteran reported hives due to alcohol allergy.  A March 2003 VA treatment report notes a fungal dermatitis rash on the buttocks and posterior thighs that the Veteran noticed while doing missionary work in Belize.  A December 2003 VA mental health clinic report notes that the Veteran used hydrocortisone cream for a rash.  In July 2005, the Veteran complained of itching and skin irritation of the head, scalp and face for two months, worse in the recent two days.  Nits were found on examination of the scalp, but no skin lesions noted.  A May 2006 VA psychiatric evaluation report notes a history of scabies, herpes genitalis, and herpes zoster.  Another May 2006 record showed an assessment of dermatitis and basal cell cancer.  A December 2007 clinical record showed that the Veteran complained of rash for the past three years.  Follow up VA records continue to document complaints of rash.  

In April 2010, the Veteran testified before the undersigned that rashes and hives appeared concurrently with anxiety attacks.  The Veteran's representative added that the Veteran desired that the claims for service connection rashes and hives be considered as secondary to a psychiatric disability. 

In light of the above, the Board remanded the case to afford the Veteran a VA examination. The Veteran underwent a VA examination in March 2012.  Upon examination and review of the claims files, the examiner diagnosed several disorders, including, actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, squamous cell cancer of the skin, herpes simplex genitalis, urticaria resolved, and cellulitis resolved.  The examiner opined that the Veteran's current skin disorders were less likely than not incurred in or caused by service.  In providing such opinion, he noted that while in service, the Veteran had problems with "transient episodes of hives."  The examiner further noted that the Veteran was not evaluated, diagnosed, or treated for any other skin conditions during service.  The examiner concluded that there were no post-service treatment records demonstrating that the Veteran was evaluated, diagnosed, or treated for hives or rashes.  However, the Board previously found this examination with opinion to be inadequate as the examiner failed to discuss all of the relevant service treatment records and post-service clinical records.  As such, the case was remanded for a VA addendum opinion.  

A January 2014 opinion provided that it was more likely that the present skin problems arose from different events as opposed to a resurfacing of a resolved issue from the military some forty or more years earlier.  The actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, herpes simplex genitalis, sebaceous hyperplasia, or squamous cell cancer of the skin are attributable to different etiologies.  However, the Board previously rejected the January 2014 opinion because the examiner incorrectly found that the Veteran did not demonstrate skin symptoms until 2010 or 2011, when the post-service medical evidence actually revealed evidence of rashes much earlier, along with lay statements of ongoing symptomatology.  In fact, the VA treatment records show treatment for skin symptoms as early as 1999.  Additionally, the Board requested an opinion as to whether the Veteran's skin disability was caused or aggravated by his service-connected psychiatric disability, as the Veteran testified that his rashes and hives appeared concurrently with anxiety attacks. 

The Veteran was afforded another VA examination in November 2015.  The examiner diagnosed tinea, etc. and tumors and neoplasm of the skin.  The examiner opined that it was less likely as not that the Veteran's skin disorder was related to service.  The examiner continued that the Veteran's service records show that he was seen, evaluated, diagnosed, and treated for his hives and/or skin rashes in 1965. However after that period of time, there were no further findings with respect to those or any other skin condition while the Veteran was in the service.  The current skin conditions were noted during the years of 2010 to 2011. The actinic keratosis, tinea pedis, tinea versicolor, seborrheic keratosis, herpes simplex genitalis, sebaceous hyperplasia, or squamous cell cancer of the skin are attributable to different etiologies.  In-service condition of the hives/skin rashes and the skin conditions now are different and unrelated conditions caused by different mechanisms with no relationship to each other.  However, the Board again found that the November 2015 VA examiner did not address the relevant post-service medical evidence of skin symptoms, and again incorrectly relied upon the finding that the Veteran's skin disabilities did not present until 2010 or 2011.  Additionally, the examiner again did not address the Veteran's lay statements that his skin symptoms flared during periods of increased anxiety associated with his service-connected psychiatric disability. 

On remand, a VA medical officer in February 2017 found that it is less likely than not that the Veteran's claimed skin conditions, to include actinic keratosis, cellulitis, herpes simplex genitalia (genital warts), tinea versicolor, seborrheic keratosis, basal cell cancer (excised), squamous cell cancer of skin, ganglionic cyst and/or urticarial (resolved), hives and/or rash are related to and/or aggravated by military service because there are no objective, dermatologically-based, clinical evidence of any current skin conditions.  Further, for similar reasons, the examiner opined that it is less likely than not that the Veteran's claimed skin conditions, hives and rash, related to his service connected anxiety disorder.  In other words, the examiner appeared to indicate that service connection was not warranted as the Veteran did not have a current skin disorder.  However, as noted in the Board's June 2017 remand, VA clinical records as recent as July 2016 as well as past VA examinations clearly show that the Veteran has been diagnosed with skin conditions during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, this VA examination was also inadequate and the Board remanded the claim again for another VA examination.  

The Veteran was afforded another VA examination in June 2017.  However, as discussed above, the Veteran failed to report for such examination or request another one be rescheduled.  As such, the Board must base its decision on the evidence of record.  

Based on the evidence of record, the Board must find that service connection for a skin disorder, claimed as rashes and hives, on a direct basis is not warranted.  Although service treatment records do document skin problems, the service examination prior to discharge showed that there were no skin abnormalities on examination.  Moreover, there is no competent medical evidence linking any current skin disorder to the incidents in service.  It was approximately 34 years after service before the first post-service medical evidence of any skin complaints.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent medical evidence showing that the Veteran's skin disorder was proximately due to, caused by, or aggravated beyond its natural progression by his service-connected psychiatric disorder.  As such, service connection is also not warranted on a secondary basis.  

The Board has also considered the Veteran's statements that he believes his skin disorder is either due to service or secondary to his psychiatric disability.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion on this issue.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  

Although the Veteran has reported continuing skin symptoms since service, again the discharge examination showed no skin abnormalities and it was many years after his discharge from service before the first post service medical evidence.  Further, post-service clinical records show that the Veteran reported skin symptoms for only a few years or shorter periods.  At no point did he indicate that his symptoms dated back to service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Moreover, importantly, service connection for a skin disorder cannot be established based on continuity of symptomatology alone and a medical nexus is required.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a skin disorder, claimed as rashes and hives, to include as secondary to his psychiatric disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder, claimed as rashes and hives, to include as secondary to psychiatric disability, is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


